Citation Nr: 1234244	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active service from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that the RO has considered the issue on appeal as a claim to reopen.  In this regard, the RO determined that a May 2008 rating decision, in which the Veteran's claim for hepatitis C was denied, was final.  In a July 2010 Statement of Representative in Appeals Case, the Veteran's representative challenged the RO's finding of finality.  The representative noted that a statement from the Veteran, received within one year of the notice of the May 2008 rating decision, should have been accepted as a Notice of Disagreement (NOD).  The Board notes that whether a timely NOD has been filed is an appealable issue.  

In reviewing the claims folder, the Board does not necessarily find that any statement from the Veteran to the RO, within the noted one year time frame for filing an appeal, can be reasonably construed as an NOD.  At the same time, the Board is aware that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence.  The U.S. Court of Appeals for the Federal Circuit has held that a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and that any interim submissions before finality found to be "new and material" must be considered by VA as part of the original claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Thus, if the Veteran submits new and material evidence within the one-year appeal period, the underlying RO decision does not become final.  Id; see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In this case, the Veteran's claim for service connection for hepatitis C was received in February 2007.  The applicable regulatory provision in effect at that time, and which continues to remain in effect, notes that evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Veteran has been medically treated at a number of VA medical facilities since the 1980s.  His outpatient treatment records associated with that treatment were first considered by the RO in the November 2009 rating decision.  The Board notes that generated VA treatment records are deemed to be in VA's possession whether or not they are filed in the Veteran's claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the present case, the Board finds the Veteran's VA outpatient treatment records (i.e., those generated up to one-year following the May 2008 rating decision) to be new.  Furthermore, the Board finds the VA outpatient treatment records to be material.  The records provide a more complete picture of the circumstances surrounding the origin of the Veteran's hepatitis C.  In this regard, the records do not reflect evidence or a history of activities of known risk factors for hepatitis C (e.g., intravenous (IV) drug use, tattoos, multiple sexual partners, blood transfusions, etc.).  Thus, the Board finds that the records, when considered with the other evidence of record, raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  

As the Board finds the VA outpatient treatment records to be new and material evidence within the meaning of 38 C.F.R. § 3.156(b), the May 2008 RO decision did not become final.  See Bond, 659 F.3d at 1367; Muehl, 13 Vet. App. at 161-62.  Therefore, the Board has characterized the issue on appeal as one for service connection for hepatitis C, as is noted on the cover page of this decision.  Furthermore, any raised issue by the Veteran's representative regarding the timeliness of an NOD is moot.  

Finally, in an August 2009 statement submitted to the RO, the Veteran contended that drugs prescribed by VA for a fungal infection may have contributed to his liver disease.  In the same statement, the Veteran has alleged disability related to his liver disease, identified as anxiety, stomach problems, and bowel problems.  The Board liberally interprets the Veteran's statement, and the allegations alleged therein, as an attempt on his part to raise claims for service connection for anxiety, stomach problems, and bowel problems, as well as a claim for benefits under 38 U.S.C.A. § 1151 for disability based on VA treatment.  While these issues are not currently before the Board, they are referred to the agency of original jurisdiction (AOJ) for appropriate consideration.   


FINDING OF FACT

Hepatitis C is traceable to the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran has hepatitis C that is the result of injury or disease incurred in active military service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for hepatitis C, no further discussion of these VCAA requirements is required with respect to this matter.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Analysis

The Board has reviewed the Veteran's physical VA claims file as well as the record maintained in the Virtual VA paperless claims processing system.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the current appeal, the Veteran claims that he contracted hepatitis C as a result of immunizations in military service that were conducted using a jet air gun.  The Veteran's military occupational specialty (MOS) is identified on his DD Form 214 as "personnel records specialist."  A review of his service treatment records (STRs) does not reflect any finding or diagnosis of hepatitis C or of a hepatic disorder.  The Veteran's entrance and separation medical examinations do not identify the Veteran as having a tattoo.  A June 1980 report of medical history reflects the Veteran's report of having or having had venereal disease.  A urethral culture in April 1980 appears to identify a finding of Neisseria gonorrhoeae.  Otherwise, the Veteran's STRs do not reflect any service immunization records.  

Upon request from the RO, neither the National Personnel Records Center (NPRC) nor the Veteran was able to locate and provide any service immunization records.  The Veteran has, however, submitted copies of pages from his Fort Jackson basic training yearbook.  One of the pages submitted reflects photos of Army recruits receiving immunizations with a jet air gun injector.  It is not clear whether these photos are stock photos depicting what U.S. Army trainees experience in basic training, or whether the photos actually are of the Veteran's training company.  

Nonetheless, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (e.g., reporting something seen, sensed or experienced; reporting to sick call; being hospitalized, etc.).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, if it is concluded that lay evidence presented by a Veteran is competent and ultimately credible, the lack of contemporaneous medical evidence, such as STRs, is not necessarily an absolute bar to the Veteran proving his claim for service connection based on that lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Here, the Board finds the Veteran competent to report being immunized with a jet air gun injector.  Likewise, the Board finds the Veteran's statements in this regard, notwithstanding the lack of service immunization records, to be credible.  The immunization of new recruits is a standard operational procedure for the military services, and the use of jet air gun injectors to accomplish this action is well documented.  Therefore, while service immunization records are not available for review, the Veteran's statements regarding such immunization with a jet air gun injector during basic training are consistent with the place, type, and circumstances of the Veteran's service.  Id.; 38 U.S.C.A. § 1154(a).  

As for hepatitis C and jet air gun injectors, the Board notes that, despite the lack of any scientific evidence to document transmission of hepatitis C with jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13), dated June 29, 2004.  However, the Fast Letter also states that the report upon which the determination of service connection is made must include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.  Id.  

Concerning the medical evidence of record, the Board notes, as is noted above, that the Veteran's VA outpatient treatment records do not reflect evidence or a reported history of activities that are associated risk factors for hepatitis C.  Also, at a September 2007 VA examination, the examiner reviewed the claims folder, elicited the Veteran's medical history, and indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits as a result of his liver disorder.  The examiner noted the Veteran's reported history regarding the lack of activities that might have resulted in him contracting hepatitis C.  Also noted was the Veteran's medical treatment for a liver disorder resulting in a liver transplant.  The examiner provided a diagnosis of hepatitis C with subsequent evidence of liver cirrhosis and hepatocellular carcinoma, per the Veteran's report, with liver transplant in April 2006.  The examiner opined the following, 

It is this examiner's opinion that the [V]eteran's hepatitis C is at least as likely as not a result of the use of the automatic injection devices used for immunizations during military service.  Given the fact that hepatitis C generally takes 20-30 years to induce liver cirrhosis, this fits in with the time period in which the [V]eteran underwent the jet injector administration of immunizations that were employed by the military for mass immunization during his service time.  

The examiner additionally cited to a periodical article, "Vaccine Weekly," which reportedly noted a study that found that small amounts of blood and fluid remained in the jet injector after the injection material was introduced into a patient.  The examiner commented that one of the key points of the study was that needleless jet injectors may transfer blood-borne viruses.   

Here, the September 2007 VA examiner's opinion is favorable to the Veteran's claim in that it relates the Veteran's hepatitis C to the use of jet air gun injectors during military service.  The examiner also discusses the Veteran's risk factors, or lack thereof, and also explains why the manifestations of the disease post service are consistent with the Veteran contracting hepatitis C during service.  The VA examiner additionally cited to her review of medical literature to support the opinion.  As such, the Board finds that the VA examiner's favorable opinion is based on sufficient rationale to be persuasive.  See VA Fast Letter 211 (04-13); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The VA examiner's opinion is also supported, in part, by a March 2007 statement from Dr. O.C., a gastroenterologist in the Department of Hepatology at Cork University Hospital in Ireland, as well as an August 2009 statement from Dr. C.C. of the Fermoy Clinic, also in Ireland.  Dr. O.C. noted that the Veteran had been a patient since 2002, and commented, in particular, that, 

We do however know that the hepatitis C virus gives slowly progressive liver disease[,] and it often takes between 20-30 years to develop cirrhosis with hepatitis C.  I can therefore only estimate that [the Veteran] got infected with hepatitis C possibly between 1975 and 1985.  

Dr. C.C. noted that the Veteran was a patient for surveillance of his hepatitis C infection.  Dr. C.C. indicated, in particular, that the Veteran's hepatitis C infection "in all likelihood" was contracted while the Veteran was in the United States Army.  

The Board, therefore, finds that a competent medical opinion has related the Veteran's hepatitis C to his period of military service.  This opinion is supported by other medical evidence of record, and there is an absence of evidence that contradicts or calls into question the opinion.  The Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Following consideration of the totality of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, service connection for a hepatitis C is granted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


